                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     CHRISTOPHER SLAIGHT, ET. AL,                       Case No. 15-cv-01696-YGR

                                   6                  Plaintiffs,
                                                                                            PRETRIAL ORDER NO. 8 RE:
                                   7            vs.                                         OCTOBER 26, 2018 PRETRIAL
                                                                                            CONFERENCE
                                   8     TATA CONSULTANCY SERVICES, LTD,
                                   9                      Defendant.

                                  10          Having considered the filings to date and the arguments and other submissions presented at
                                  11   the Pretrial Conference held on October 26, 2018, and for good cause shown, the Court ORDERS
                                  12   as follows:
Northern District of California
 United States District Court




                                  13   1. Juror Questionnaire & Jury Selection: Jury selection shall commence on Friday,
                                  14      November 2, 2018. Counsel must arrive in court to proceed promptly at 8:30 a.m. Jury
                                  15      selection will begin at 9:00 a.m. The Court will provide each party with two copies of each
                                  16      completed juror questionnaire. The Court will empanel nine (9) jurors.
                                  17   2. Exhibits & Exhibit Lists: The Court has received the parties’ exhibit lists. (Dkt. Nos. 611,
                                  18      612.) The parties are instructed to submit electronic versions of all exhibits by no later than
                                  19      Thursday, November 1, 2018, pursuant to Pretrial Order No. 3. (See Dkt. No. 591.) The
                                  20      parties are instructed to bring physical copies of exhibits they intend to offer at trial. Given the
                                  21      sheer enormity of the exhibit lists, the parties shall not bring a copy of ALL exhibits to the
                                  22      courtroom. Notwithstanding the forgoing, the parties are warned that time is limited, and
                                  23      delay due to the failure to have exhibits readily accessible may occur given a failure to plan
                                  24      properly. The trial clock does not pause for delays of any kind.
                                  25   3. Aggregate Amount of Punitive Damages: The Phase I jury, who will determine liability
                                  26      and the availability of punitive damages, will also determine the aggregate amount of punitive
                                  27      damages to be awarded. The parties shall follow the process set out in Pretrial Order No. 3,
                                  28      paragraph 27. In determining the aggregate amount of punitive damages, the jury may
                                   1      consider defendant’s financial condition. In addition, because punitive damages must be

                                   2      proportionate to compensatory damages, the Court RESERVES for after Phase II the issue of

                                   3      whether any punitive damages award needs to be either allocated or reduced.1

                                   4          With respect to plaintiffs’ arguments regarding the other purposes for which financial

                                   5      information is probative, the Court RESERVES to consider the proffer on a case-by-case basis.

                                   6      The Court has reviewed Exhibit Number 1147-A and finds it not admissible. Evidence of

                                   7      global finances, while arguably admissible for punitive damages purpose, is more prejudicial

                                   8      than probative of defendant’s labor costs and resources in the United States market.

                                   9   4. Evidence of Individualized Termination Decisions: The Court previously issued an order

                                  10      deeming defendant’s termination files inadmissible. (See Dkt. No. 605.) That order, which

                                  11      pertained to those files only, did not conclude as a general matter that any and all evidence of

                                  12      defendant’s nondiscriminatory intent is inadmissible. In the interest of fairness, the Court
Northern District of California
 United States District Court




                                  13      notes that because plaintiffs are permitted to enter into evidence anecdotal information,

                                  14      defendant will be allowed to do the same for purposes of rebutting plaintiffs’ prima facie case.

                                  15   5. Affirmative Defense of Bona Fide Occupational Qualification (“BFOQ”): Pretrial Order

                                  16      No. 3 addresses only the availability of the BFOQ affirmative defense based on the Court’s

                                  17      finding that the defense was properly preserved. The Court reiterates here its position

                                  18      regarding anecdotal evidence.

                                  19   6. Exhibit Nos. 261 and 272: Defendant shall submit for in camera review Exhibits 261 and

                                  20      272 regarding the issue of privilege. Defendant is warned that if the issue is not resolved in a

                                  21      timely manner, witnesses may be recalled to testify.

                                  22   7. Plaintiffs’ Augmented Exhibit List: The Court has already ruled on the issues defendant

                                  23      raises regarding plaintiffs’ “augmented” exhibit list and will not address them further.

                                  24   8. Plaintiffs’ Augmented Witness List: The Court will not limit plaintiffs’ witness list to

                                  25      exclude individuals who were disclosed only in the context of plaintiffs’ deposition

                                  26

                                  27          1
                                               Neither party objected to this process at the Pretrial Conference. Nor did they offer any
                                  28   competing alternative to deal with the hybrid situation of a Teamsters phased approach to trial.

                                                                                        2
                                   1      designations. Defendant had fair warning of this anticipated evidence. Its objection at this

                                   2      point reflects nothing more than inappropriate gamesmanship.

                                   3   9. Hiring-Related Witnesses at Trial: The Court will not limit plaintiffs’ witness list based on

                                   4      defendant’s perception of the nature of witnesses’ testimony. The Court will resolve any

                                   5      objections to particular witnesses at trial.

                                   6   10. Accuracy of Plaintiffs’ Summaries: The Court will not exclude plaintiffs’ summaries

                                   7      wholesale. To the extent that defendant raises issues with plaintiffs’ calculations as to the

                                   8      underlying information contained therein, counsel may raise those issues during cross-

                                   9      examination.2

                                  10          This Order terminates Docket Numbers 602 and 606.

                                  11          IT IS SO ORDERED.

                                  12   Dated: October 29, 2018
Northern District of California
 United States District Court




                                  13                                                     ______________________________________
                                                                                               YVONNE GONZALEZ ROGERS
                                  14                                                      UNITED STATES DISTRICT COURT JUDGE
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24          2
                                                  Plaintiffs’ administrative motion for leave to file a reply to defendant’s further response
                                  25   to plaintiffs’ motion in limine no. 4 (Dkt. No. 602) is DENIED AS MOOT. As stated on the record,
                                       while the parties should assume that any late-produced documents will not be admitted, the Court
                                  26   will address the documents on a case-by-case basis at trial, to the extent necessary.

                                  27           In addition, in the interest of preventing the release of personal, identifiable information,
                                       plaintiffs’ administrative motion to file under seal thirty-one exclusion request forms (Dkt. No.
                                  28   606) is GRANTED.

                                                                                          3
